Order entered August 6, 2015




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00382-CR
                                   No. 05-14-00383-CR

                          VINCENT RAY SETTLES, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
                  Trial Court Cause Nos. F14-00085-J and F14-00086-J

                                           ORDER
      Pending is appellant’s June 25, 2015 “Motion to be Loaned/Furnished a Copy of the

Record on Appeal.” The motion is denied.


                                                    /s/   LANA MYERS
                                                          JUSTICE